PROPANC HEALTH GROUP CORPORATION 576 Swan Street Richmond, VIC, 3121 Australia Tel: 61 (0)3 9208 4182 December 13, 2011 VIA EDGAR Mr. John Krug Division of Corporation Finance treet, NE Washington, DC 20549 Re:Propanc Health Group Corporation Registration Statement on Form S-1, as amended, initially filed on June 23, 2011 (the “Registration Statement”) File No: 333-175092 Dear Mr. Krug: Propanc Health Group Corporation(the “Company”) hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of effectiveness of the Registration Statement so that such Registration Statement will become effective as of 4:30 p.m., Thursday, December 15, 2011, or as soon thereafter as practicable. In connection with our request, we acknowledge the following: ·Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ·The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ·The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal laws of the United States. Thank you in advance for your attention to this matter. Very truly yours, Propanc Health Group Corporation By: /s/James Nathanielsz Name: James Nathanielsz Title: Chief Executive Officer
